 
 
EXHIBIT 10.43

 
CENTURY ALUMINUM COMPANY


AMENDED AND RESTATED 1996 STOCK INCENTIVE PLAN


INDEPENDENT NON-EMPLOYEE DIRECTOR
ANNUAL RETAINER FEE PAYMENT
TIME-VESTING PERFORMANCE SHARE UNIT AWARD AGREEMENT


This Annual Retainer Fee Payment Time-Vesting Performance Share Unit Award
Agreement (this “Agreement”) is made as of   (the “Award Date”), by and between
Century Aluminum Company (the “Company”) and  (“Participant”).


WITNESSETH:


WHEREAS, the Company has adopted the Century Aluminum Company Amended and
Restated 1996 Stock Incentive Plan (the “Plan”) authorizing the grant of awards
of Time-Vesting Performance Share Units (“TVPSUs”) to eligible individuals in
connection with the performance of services for the Company and its Subsidiaries
(as defined in the Plan); and


WHEREAS, pursuant to Participant’s election to receive TVPSUs in lieu of a cash
retainer for Participant’s service to the Company as a Non-Employee Independent
Director of the Company for the twelve-month period beginning on the Award Date
(“Annual Service Period”), the Company has approved the grant to Participant of
the TVPSUs provided for in this Agreement, subject to the conditions set forth
herein;


NOW, THEREFORE, in consideration of the foregoing premises, and the mutual
covenants herein contained, Participant and the Company hereby agree as follows:




1.
Time-Vesting Performance Share Units.



 
(a)
Award.  The Company hereby awards to Participant  TVPSUs (“Participant TVPSUs”)
pursuant to, and subject to all of the terms and conditions of, the Plan.



 
(b)
Vesting and Payment.




 
i.  
Said Participant TVPSUs shall vest:



(a)  
in four quarterly installments, (i.e., upon the completion of each consecutive
three-month period of service as a member of the Board of Directors of the
Company, commencing on the Award Date); or

 

 
 
1

--------------------------------------------------------------------------------

 






 
(b)  
if earlier, upon (1) a Change in Control, as hereinafter provided, or (2) the
termination of Participant’s service as a Director of the Company due to the
expiration of Participant’s term of service as a Director of the Company, or due
to Participant’s death or Disability, or (3) Participant’s reaching age 65, and,
as of such age, Participant being a member of the Board of Directors of the
Company;



provided, however, that any provisions of this Paragraph 1(b)i to the contrary
notwithstanding, any then-unvested TVPSUs shall vest on the date of the next
regular annual meeting of the Company's stockholders following the Award Date,
if said regular annual meeting occurs prior to the 12-month anniversary of the
Award Date and Participant is a member of the Board of Directors of the Company
as of said annual meeting date.


ii.  
Participant shall forfeit all opportunity to be vested in any then-unvested
Participant TVPSUs upon Participant’s termination of service as a member of the
Board of Directors of the Company for any reason other than (1) a Change in
Control, as hereinafter provided, or (2) the conclusion of Participant’s term of
service as a Director, or (3) Participant’s death or Disability; it being
understood and agreed that any then-unvested Participant TVPSUs shall in any
event vest upon Participant’s reaching age 65; provided that, as of such age,
Participant is a member of the Board of Directors of the Company.



 
iii.  
All vested Participant TVPSUs shall be settled, in a single distribution, for an
equivalent number of shares of common stock of the Company, as soon as
practicable, but no later than 2-1/2 months, after the date of Participant’s
termination of service as a member of the Board of Directors of the Company and
its Subsidiaries for any reason, including by reason of death or Disability.



 
iv.  
For purposes of this Agreement, “Disability” means permanent and total
disability as defined in Section 22(e)(3) of the Internal Revenue Code of 1986,
as amended (the “Code”).



 
v.   
Participant shall have only the rights of a general unsecured creditor of the
Company with respect to any Participant TVPSUs deferred pursuant to this
Agreement.



 
2

--------------------------------------------------------------------------------

 




2.
Change of Control.  Any provision of this Agreement to the contrary
notwithstanding, but subject to the following sentence, upon a Change in Control
of the Company while Participant is a member of the Board of Directors of the
Company, Participant’s Participant TVPSUs shall vest pursuant to the provisions
of the Plan and shall be settled as soon as practicable but not later than 2-1/2
months after such Change in Control (or within such other time period as may be
required under Section 409A of the Code).  Notwithstanding the preceding
sentence, settlement shall not be accelerated unless the Change in Control
satisfies the requirements for a change in the ownership or effective control of
the Company, or a change in the ownership of a substantial portion of the assets
of the Company, under Section 409A of the Code, as determined pursuant to
Treasury Regulations or other applicable guidance issued under said Section
409A.



3.
Change in Common Stock or Corporate Structure.  Upon any stock dividend, stock
split, combination or exchange of shares of common stock, recapitalization or
other change in the capital structure of the Company, corporate separation or
division (including, but not limited to, split-up, spin-off or distribution to
Company stockholders other than a normal cash dividend), sale by the Company of
all or a substantial portion of its assets, rights offering, merger,
consolidation, reorganization or partial or complete liquidation, or any other
corporate transaction or event having an effect similar to any of the foregoing,
the number of Participant TVPSUs granted hereunder shall be equitably and
appropriately adjusted, and the securities subject to said Participant TVPSUs
shall be equitably and appropriately substituted for new securities or other
consideration,  as determined by the Committee (i.e., the Compensation Committee
of the Board of Directors of the Company, as defined in the Plan) in accordance
with the provisions of the Plan.  Any such adjustment made by the Committee
shall be conclusive and binding upon Participant, the Company and all other
interested persons.



4.
Designation of Beneficiaries.  On a form provided to the Company, Participant
may designate a beneficiary or beneficiaries to receive, in the event of
Participant’s death, all or part of any amounts to be distributed to Participant
under this Agreement.



5.
Stock Certificates.  Upon the settlement of the Participant TVPSUs the Company
shall cause a stock certificate to be delivered or book entry to be made
covering the appropriate number of shares registered on the Company's books in
the name of Participant.  All Participant TVPSUs which are issued under this
Agreement shall be fully paid and non-assessable.



 
3

--------------------------------------------------------------------------------

 




6.
Voting, Dividends.  Participant shall have no rights as a stockholder (including
no rights to vote or receive dividends or distributions) with respect to any
Participant TVPSUs until Participant becomes a stockholder of the Company upon
the settlement of such Participant TVPSUs in accordance with the terms and
provisions of this Agreement and the Plan.  Notwithstanding the foregoing,
Participant will be entitled to receive dividend equivalents with respect to the
Participant TVPSUs as provided in this Section 6.  Upon an ordinary cash
dividend on the shares of common stock of the Company, the record date of which
is prior to the settlement or forfeiture of any Participant TVPSUs, the Company
shall allocate for Participant an amount equal to the amount of such ordinary
cash dividend multiplied by the number of such Participant TVPSUs, and the
Company shall pay immediately to Participant any such amounts upon the vesting
and settlement of the corresponding Participant TVPSUs; provided that any rights
to receive such amounts shall be forfeited upon any forfeiture of the
corresponding Participant TVPSUs.



7.
Data Privacy.  Participant hereby acknowledges that to perform its obligations
under the Plan, the Company and its Subsidiaries may process sensitive personal
data about Participant.  Such data may include but are not limited to the
information provided above, and any changes thereto, and other appropriate
personal and financial data with respect to Participant.  Participant hereby
gives explicit consent to the Company to process any such data.  The legal
persons for whom such personal data are processed are the Company and any of its
Subsidiaries, and any representatives, including stock brokers, stock record
keepers or other consultants. Participant has been informed of his/her right of
access and correction to his/her personal data by applying to the Company's
director of human resources.



8.
Service Rights.  Participant may not assign or transfer his or her rights under
this Agreement, except as expressly provided under the Plan.  This Agreement
does not create a contract of employment between Participant and the Company or
any of its Subsidiaries, and does not give Participant the right to be retained
in the service of the Company or any of its Subsidiaries; nor does it imply or
confer any other employment or service rights, or confer any ownership, security
or other rights to Company assets.  The grant provided herein is solely within
the discretion of the Company, and no inference shall be drawn or permitted that
the grant herein suggests that Participant will receive any subsequent grants.
If any subsequent grant is in fact made, it shall be in the sole discretion of
the Company, and the Company is under no obligation to make any future grant or
to consider making any future grant.  The value of the Participant TVPSUs
awarded under this Agreement (either on the Award Date or at the time of
vesting) shall not be included as compensation or earnings for the purposes of
any other benefit plan offered by the Company.



 
4

--------------------------------------------------------------------------------

 




9.
Delaware Law.  This Agreement and all related matters shall be governed by, and
construed and enforced in accordance with, the laws of the State of Delaware,
and any applicable federal law.

 
 
10.
Section 409A.  Participant acknowledges that Participant’s receipt of certain
benefits under this Agreement may be subject to Section 409A of the Code.  If
the Company determines that Participant has become a “specified employee” (as
defined under Section 409A) at the time of termination of service as a Director
of the Company, payment shall be delayed until six months and one day following
such termination of service if the Company determines that such delayed payment
is required in order to avoid a prohibited distribution under Section 409A(a)(2)
of the Code.  In addition, to the extent that Participant’s benefits under this
Agreement are payable upon a termination of service and are subject to Section
409A, a “termination of service” shall be interpreted to mean a “separation from
service” which qualifies as a permitted payment event under Section 409A of the
Internal Revenue Code.

 
 
11.
Taxes.  The Company is not responsible for any tax consequences to Participant
relating to this Agreement.  Participant alone is responsible for these tax
obligations, and hereby agrees to indemnify the Company from any loss or
liability that the Company may suffer or incur as a result of any failure by
Participant to pay such tax obligations.

 
 
12.
Entire Agreement; Interpretation; Amendment.  The Plan and this Agreement
constitute the entire agreement between the Company and Participant pertaining
to the subject matter hereof, supersede all prior or contemporaneous written or
verbal agreements and understandings between the parties in connection
therewith, and shall not be modified or amended except by written instrument
duly signed by the parties.  No waiver by either party of any default under this
Agreement shall be deemed a waiver of any later default.  The various provisions
of this Agreement are severable in their entirety.  Any determination of
invalidity or unenforceability of any provision of this Agreement shall have no
effect on the continuing force and effect of the remaining provisions
hereof.  The Plan, including the definition of terms therein, is incorporated in
this Agreement by reference and made a part hereof.  In the event of any
conflict between the provisions of the Plan and any related documents and those
of this Agreement, the provisions of the Plan and any related documents shall
prevail; provided, however, that the Committee shall have the sole and complete
authority and discretion to decide any questions concerning the application,
interpretation or scope of any of the terms and conditions of this Agreement,
and any decisions of the Committee in that regard shall be binding and
conclusive upon all interested parties.  This Agreement shall be binding upon
and inure to the benefit of the successors, assigns and heirs of the respective
parties.



 
5

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.  In so executing this Agreement, Participant
hereby acknowledges receipt of a copy of the Plan.




Participant’s Signature:
         
Participant’s Printed Name:
                     





ACCEPTED:


CENTURY ALUMINUM COMPANY


By:
 
 
Name:
 
 
Title:
 
 
Date:
     





 
6

--------------------------------------------------------------------------------

 

